Exhibit 10.3

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
EXEMPTION FROM REGISTRATION UNDER THE FOREGOING LAWS.

 

SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON [INSERT ISSUE DATE], 2010 (THE “EXPIRATION DATE”).

 

No.     

 

GLYCOGENESYS, INC.

 

WARRANT TO PURCHASE [insert number] SHARES OF

COMMON STOCK, PAR VALUE $0.01 PER SHARE

 

FOR VALUE RECEIVED, [insert holder’s name] (“Warrantholder”), is entitled to
purchase, subject to the provisions of this Warrant, from GLYCOGENESYS, INC. a
Nevada corporation (“Corporation”), at any time after [insert date six month
from applicable closing] (the “Exercise Date”) and not later than 5:00 P.M.,
Eastern time, on the Expiration Date (as defined above), at an exercise price
per share equal to $1.23 (the exercise price in effect being herein called the
“Warrant Price”), [insert number] shares (“Warrant Shares”) of the Corporation’s
Common Stock, par value $0.01 per share (“Common Stock”). The number of Warrant
Shares purchasable upon exercise of this Warrant and the Warrant Price shall be
subject to adjustment from time to time as described herein. This Warrant has
been issued pursuant to a certain Purchase Agreement, dated as of March 4, 2005,
by and among the Corporation and the Investors signatory thereto (the “Purchase
Agreement”). All capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Purchase Agreement.

 

Section 1. Registration. The Corporation shall maintain books for the transfer
and registration of the Warrant. Upon the initial issuance of this Warrant, the
Corporation shall issue and register the Warrant in the name of the
Warrantholder.

 

Section 2. Transfers. As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act of 1933, as
amended (“Securities Act”), or an exemption from such registration. Subject to
such restrictions, the Corporation shall transfer this Warrant from time to time
upon the books to be maintained by the Corporation for that purpose, upon
surrender thereof for transfer properly endorsed or accompanied by appropriate
instructions for transfer and such other documents as may be reasonably required
by the Corporation, including, if required by the Corporation, an opinion of



--------------------------------------------------------------------------------

its counsel to the effect that such transfer is exempt from the registration
requirements of the Securities Act, to establish that such transfer is being
made in accordance with the terms hereof, and a new Warrant shall be issued to
the transferee and the surrendered Warrant shall be canceled by the Corporation.

 

Section 3. Exercise of Warrant.

 

(a) Subject to the provisions hereof, the Warrantholder may exercise this
Warrant in whole or in part at any time after the Exercise Date and prior to its
expiration upon surrender of the Warrant, together with delivery of the duly
executed Warrant exercise form attached hereto as Appendix A (the “Exercise
Agreement”) and payment by cash, certified check or wire transfer of funds for
the aggregate Warrant Price for that number of Warrant Shares then being
purchased, to the Corporation during normal business hours on any business day
at the Corporation’s principal executive offices (or such other office or agency
of the Corporation as it may designate by notice to the holder hereof). The
Warrant Shares so purchased shall be deemed to be issued to the holder hereof or
such holder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered (or
evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Corporation), the Warrant Price shall have been paid and the
completed Exercise Agreement shall have been delivered. Certificates for the
Warrant Shares so purchased, representing the aggregate number of shares
specified in the Exercise Agreement, shall be delivered to the holder hereof
within a reasonable time, not exceeding four (4) business days, after this
Warrant shall have been so exercised. The certificates so delivered shall be in
such denominations as may be requested by the holder hereof and shall be
registered in the name of such holder or such other name as shall be designated
by such holder. If this Warrant shall have been exercised only in part, then,
unless this Warrant has expired, the Corporation shall, at its expense, at the
time of delivery of such certificates, deliver to the holder a new Warrant
representing the number of shares with respect to which this Warrant shall not
then have been exercised. As used in this Agreement, “business day” means a day,
other than a Saturday or Sunday, on which banks in New York City are open for
the general transaction of business.

 

(b) Unless and until the Corporation shall have obtained Stockholder Approval
(as defined in the Purchase Agreement), notwithstanding anything in this Section
3 to the contrary, the Warrantholder shall not be entitled to exercise this
Warrant (i) if and to the extent the Corporation shall have received written
advice from Nasdaq that such exercise would result in a change of control within
the meaning of Nasdaq Marketplace Rule 4350(i)(1)(B), as amended from time to
time (“NASD Rule 4350(i)(1)(B)”), or (ii) if and to the extent that such
exercise would result in the issuance of more than 19.99% of the Corporation’s
Common Stock outstanding as of the First Closing Date, for purposes of Nasdaq
Marketplace Rule 4350(i)(1)(D), as amended from time to time (“NASD Rule
4350(i)(1)(D)”).

 

(c) Notwithstanding anything herein to the contrary, in no event shall the
Warrantholder be entitled to exercise any portion of this Warrant in excess of
that portion upon the exercise of which the sum of (1) the number of shares of
Common Stock beneficially owned by such Warrantholder and its Affiliates (other
than shares of Common Stock which may be deemed beneficially owned through
ownership of the unexercised shares of the Warrant or the unexercised or
unconverted portion of any other security of the holder subject to a limitation
on

 

-2-



--------------------------------------------------------------------------------

exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the exercise of that portion of the Warrant
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by such Warrantholder and its Affiliates of more
than 4.9% of the then outstanding shares of Common Stock. The waiver by a
Warrantholder of any limitation contained in an Option or Convertible Security
(as those terms are defined in the Transaction Documents) now or hereafter held
by such Warrantholder that is similar or analogous to the limitations set forth
in this Section 3(c) shall not be deemed a waiver or otherwise effect the
limitation set forth in this Section 3(c), unless such waiver expressly states
it is a waiver of the provisions of this Section 3(c). For purposes of this
Section 3(c), beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso. The Warrantholder may waive the limitations set forth herein by
sixty-one (61) days written notice to the Corporation.

 

Section 4. Compliance with the Securities Act of 1933. The Corporation may cause
the legend set forth on the first page of this Warrant to be set forth on each
Warrant or similar legend on any security issued or issuable upon exercise of
this Warrant, unless counsel for the Corporation is of the opinion as to any
such security that such legend is unnecessary.

 

Section 5. Payment of Taxes. The Corporation will pay any documentary stamp
taxes attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Corporation shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the registered holder of this Warrant in respect of
which such shares are issued, and in such case, the Corporation shall not be
required to issue or deliver any certificate for Warrant Shares or any Warrant
until the person requesting the same has paid to the Corporation the amount of
such tax or has established to the Corporation’s reasonable satisfaction that
such tax has been paid. The holder shall be responsible for income taxes due
under federal, state or other law, if any such tax is due.

 

Section 6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Corporation shall issue in exchange
and substitution of and upon cancellation of the mutilated Warrant, or in lieu
of and substitution for the Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Shares, but only
upon receipt of evidence reasonably satisfactory to the Corporation of such
loss, theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Corporation.

 

Section 7. Reservation of Common Stock. The Corporation hereby represents and
warrants that there have been reserved, and the Corporation shall at all
applicable times keep reserved until issued (if necessary) as contemplated by
this Section 7, out of the authorized and unissued shares of Common Stock,
sufficient shares to provide for the exercise of the rights of purchase
represented by this Warrant (without regard to the limitations contained in
Section 3(c)). The Corporation agrees that all Warrant Shares issued upon due
exercise of the Warrant shall be, at the time of delivery of the certificates
for such Warrant Shares, duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock of the Corporation.

 

-3-



--------------------------------------------------------------------------------

Section 8. Adjustments. Subject and pursuant to the provisions of this Section
8, the Warrant Price and number of Warrant Shares subject to this Warrant shall
be subject to adjustment from time to time as set forth hereinafter.

 

(a) If the Corporation shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock (including
any such reclassification in connection with a consolidation or merger in which
the Corporation is the continuing corporation), then the number of Warrant
Shares purchasable upon exercise of the Warrant and the Warrant Price in effect
immediately prior to the date upon which such change shall become effective,
shall be adjusted by the Corporation so that the Warrantholder thereafter
exercising the Warrant shall be entitled to receive the number of shares of
Common Stock or other capital stock which the Warrantholder would have received
if the Warrant had been fully exercised immediately prior to such event upon
payment of a Warrant Price that has been adjusted to reflect a fair allocation
of the economics of such event to the Warrantholder. Such adjustments shall be
made successively whenever any event listed above shall occur.

 

(b) If any capital reorganization, reclassification of the capital stock of the
Corporation, consolidation or merger of the Corporation with another corporation
in which the Corporation is not the survivor, or sale, transfer or other
disposition of all or substantially all of the Corporation’s assets to another
corporation shall be effected, then, the Corporation shall use its best efforts
to ensure that lawful and adequate provision shall be made whereby each
Warrantholder shall thereafter have the right to purchase and receive upon the
basis and upon the terms and conditions herein specified and in lieu of the
Warrant Shares immediately theretofore issuable upon exercise of the Warrant,
such shares of stock, securities or assets as would have been issuable or
payable with respect to or in exchange for a number of Warrant Shares equal to
the number of Warrant Shares immediately theretofore issuable upon exercise of
the Warrant, had such reorganization, reclassification, consolidation, merger,
sale, transfer or other disposition not taken place, and in any such case
appropriate provision shall be made with respect to the rights and interests of
each Warrantholder to the end that the provisions hereof (including, without
limitation, provision for adjustment of the Warrant Price) shall thereafter be
applicable, as nearly equivalent as may be practicable in relation to any shares
of stock, securities or assets thereafter deliverable upon the exercise thereof.
The Corporation shall not effect any such consolidation, merger, sale, transfer
or other disposition unless prior to or simultaneously with the consummation
thereof the successor corporation (if other than the Corporation) resulting from
such consolidation or merger, or the corporation purchasing or otherwise
acquiring such assets or other appropriate corporation or entity shall assume
the obligation to deliver to the holder of the Warrant, at the last address of
such holder appearing on the books of the Corporation, such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
holder may be entitled to purchase, and the other obligations under this
Warrant. The provisions of this Section 8(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, transfers or
other dispositions.

 

-4-



--------------------------------------------------------------------------------

(c) In case the Corporation shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Corporation is
the continuing corporation) of evidences of indebtedness or assets (other than
cash dividends or cash distributions payable out of consolidated earnings or
earned surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the
Corporation’s Board of Directors in good faith) of said assets or evidences of
indebtedness so distributed, or of such subscription rights or warrants, and the
denominator of which shall be the total number of shares of Common Stock
outstanding multiplied by such Market Price per share of Common Stock
immediately prior to such payment date. “Market Price”, as of a particular date
(the “Valuation Date”), shall mean the following with respect to any class of
listed securities: (A) if such security is then listed on a national stock
exchange, the Market Price shall be the average of the closing sale price of one
share of such security on such exchange on the ten (10) trading days prior to
the Valuation Date, provided that if such security has not traded in the prior
ten (10) trading sessions, the Market Price shall be the average closing sale
price of such security in the most recent ten (10) trading sessions during which
such security has traded; (B) if such security is then included in The Nasdaq
Stock Market, Inc., including without limitation the SmallCap Market or the
National Market (“Nasdaq”), the Market Price shall be the average of the closing
sale price of one share of such security on Nasdaq on the ten (10) trading days
prior to the Valuation Date, provided that if such security has not traded in
the prior ten (10) trading sessions, the Market Price shall be the average
closing sale price of one share of such security in the most recent ten (10)
trading sessions during which such security has traded; (C) if such security is
then included in the Over-the-Counter Bulletin Board, the Market Price shall be
the average of the closing sale price of one share of such security on the
Over-the-Counter Bulletin Board on the ten (10) trading days prior to the
Valuation Date, provided that if such stock has not traded in the prior ten (10)
trading sessions, the Market Price shall be the average closing sale price of
one share of such security in the most recent ten (10) trading sessions during
which such security has traded; or (D) if such security is then included in the
“pink sheets,” the Market Price shall be the average of the closing sale price
of one share of such security on the “pink sheets” on the ten (10) trading days
prior to the Valuation Date, provided that if such stock has not traded in the
prior ten (10) trading sessions, the Market Price shall be the average closing
sale price of one share of such security in the most recent ten (10) trading
sessions during which such security has traded. The Board of Directors of the
Corporation shall respond promptly, in writing, to an inquiry by the
Warrantholder prior to the exercise hereunder as to the Market Price of a share
of Common Stock as determined by the Board of Directors of the Corporation.

 

(d) For the term of this Warrant, in addition to the provisions contained above,
the Warrant Price shall be subject to adjustment as provided below. An
adjustment to the Warrant Price shall become effective immediately after the
payment date in the case of each dividend or distribution and immediately after
the effective date of each other event which requires an adjustment.

 

-5-



--------------------------------------------------------------------------------

(e) Except as provided in Section 8(f) hereof, if and whenever the Corporation
shall issue or sell, or is, in accordance with any of Sections 8(e)(l) through
(e)(5) hereof, deemed to have issued or sold, any shares of Common Stock for a
consideration per share less than the Warrant Price in effect immediately prior
to the time of such issue or sale, then and in each such case (a “Trigger
Issuance”), effective as of the close of business on the effective date of the
Trigger Issuance the then-existing Warrant Price shall be reduced to the lowest
price per share at which any share of Common Stock was issued or sold or deemed
to be issued or sold in such Trigger Issuance.

 

For purposes of this Section 8(e), “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued by the Corporation or deemed to be issued
pursuant to this Section 8(e), other than those excluded issuances set forth in
Section 8(f) hereof.

 

For purposes of this Section 8(e), the following subsections (e)(l) to (e)(5)
shall be applicable (subject, in each such case, to the provisions of Section
8(f) hereof and to each other subsection contained in this Section 8(e)):

 

(e)(1) Issuance of Convertible Securities; Issuance of Rights or Options. In
case at any time after the date hereof the Corporation shall in any manner
grant, issue or sell any stock or security convertible into or exchangeable for
Common Stock (“Convertible Securities”) or any warrants or other rights to
subscribe for or to purchase, or any options for the purchase of, Common Stock
or any Convertible Securities (such warrants, rights or options being called
“Options”), whether or not the right to convert, exchange or exercise any such
Convertible Securities or such Options are immediately exercisable, and the
price per share for which Common Stock is issuable upon the conversion or
exchange of such Convertible Securities or upon the exercise of such Options
(determined by dividing (i) the sum of (x) the total amount, if any, received or
receivable by the Corporation as consideration for the issue or sale of such
Convertible Securities or the granting of such Options, plus (y) the aggregate
amount of additional consideration, if any, payable to the Corporation upon the
conversion or exchange of all such Convertible Securities or the exercise of all
such Options, plus (z), in the case of such Options to purchase Convertible
Securities, the aggregate amount of additional consideration, if any, payable
upon the conversion or exchange of such Convertible Securities, by (ii) the
maximum number of shares (assuming the then current conversion price or exercise
price) of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities, or upon the exercise of such Options, or upon the
conversion or exchange of all such Convertible Securities issuable upon the
exercise of such Options) shall be less than the Warrant Price in effect
immediately prior to the time of the issue or sale of such Convertible
Securities or the granting of such Options, then the total number of shares of
Common Stock issuable upon the conversion or exchange of such Convertible
Securities, or the exercise of such Options, or upon the

 

-6-



--------------------------------------------------------------------------------

conversion or exchange of the maximum amount of such Convertible Securities
issuable upon the exercise of such Options shall be deemed to have been issued
for such price per share as of the date of the issuance or sale of such
Convertible Securities or the granting of such Options (including Options to
purchase Convertible Securities) and thereafter shall be deemed to be
outstanding for purposes of adjusting the Warrant Price. Except as otherwise
provided in Section 8(e)(2), no additional adjustment of the Warrant Price shall
be made upon the actual issue of such Common Stock upon conversion or exchange
of such Convertible Securities or upon exercise of such Options.

 

(e)(2) Change in Option Price or Conversion Rate. Upon the happening of any of
the following events, namely, if the purchase price provided for in any Option
referred to in Section 8(e)(l) hereof, the additional consideration, if any,
payable upon the conversion or exchange of any Convertible Securities referred
to in Section 8(e)(l), or the rate at which Convertible Securities referred to
in Section 8(e)(l) are convertible into or exchangeable for Common Stock shall
change at any time (including, but not limited to, changes under or by reason of
provisions designed to protect against dilution), the Warrant Price in effect at
the time of such event shall forthwith be readjusted to the Warrant Price which
would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold, but only if as a result of such adjustment
the Warrant Price then in effect hereunder is thereby reduced. On the
termination of any Option for which an adjustment was made pursuant to this
Section 8(e) or any right to convert or exchange Convertible Securities for
which an adjustment was made pursuant to this Section 8(e), the Warrant Price
then in effect hereunder shall forthwith be changed to the Warrant Price which
would have been in effect at the time of such termination had such Option or
Convertible Securities, to the extent outstanding immediately prior to such
termination, never been issued.

 

(e)(3) Consideration for Stock. In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the
Corporation shall be deemed to be the fair value of such consideration as
determined in good faith by the Board of Directors of the Corporation, before
deduction of any underwriting commissions or concessions paid or allowed by the
Corporation in connection therewith. In case any Options shall be issued in
connection with the issue and sale of other securities of the Corporation,
together comprising one integral transaction in which no specific consideration
is allocated to such Options by the parties thereto, such Options shall be
deemed to have been issued for such consideration as determined in good faith by
the Board of Directors of the Corporation.

 

(e)(4) Record Date. In case the Corporation shall take a record of the holders
of its Common Stock for the purpose of entitling them to subscribe for or
purchase Common Stock, Options or Convertible Securities, then such record date

 

-7-



--------------------------------------------------------------------------------

shall be deemed to be the date of the issue or sale of the shares of Common
Stock deemed to have been issued or sold upon the date of the granting of such
right of subscription or purchase. Notwithstanding the foregoing, no
anti-dilution adjustment shall be effected with respect to any transaction for
which a record date is set by the Corporation if the transaction is abandoned by
the Corporation prior to the time such transaction becomes effective.

 

(e)(5) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Corporation or any of its Subsidiaries (as defined in the Purchase Agreement
pursuant to which this Warrant was issued), and the disposition of any such
shares (other than the cancellation or retirement thereof) shall be considered
an issue or sale of Common Stock for the purpose of this subsection (e).

 

(f) Anything herein to the contrary notwithstanding, the Corporation shall not
be required to make any adjustment to the Warrant Price or the number of Warrant
Shares subject to this Warrant in the case of the following issuances of shares
of Common Stock from and after the date of this Warrant, for: (i) issuances upon
the exercise of any Options or Convertible Securities granted, issued and
outstanding on the date hereof; (ii) issuances upon the grant or exercise of any
stock or options which may hereafter be granted or exercised under any employee
benefit plan, stock option plan or restricted stock plan of the Corporation in
existence on the date hereof, so long as the issuance of such stock or options
is approved by a majority of the independent members of the Board or a majority
of the members of a committee of independent directors established for such
purpose; (iii) issuances of securities as consideration for a merger or
consolidation with, or purchase of assets from, a non-Affiliated third party or
in connection with any strategic partnership, joint venture or similar
transaction with a non-Affiliated third party with which the Corporation will
enter into technology or development agreement(s) (the primary purpose of any
such action is not to raise equity capital); (iv) shares of Common Stock
issuable upon conversion of Preferred Stock or as payment-in-kind dividends on
the Preferred Stock in accordance with the terms thereof; and (v) shares of
Common Stock issued or issuable as a result of any stock split, combination,
dividend, distribution, reclassification, exchange or substitution for which an
equitable adjustment is otherwise provided for in this Section 8.

 

(g) In the event that, as a result of an adjustment made pursuant to this
Section 8, the holder of this Warrant shall become entitled to receive any
shares of capital stock of the Corporation other than shares of Common Stock,
the number of such other shares so receivable upon exercise of this Warrant
shall be subject thereafter to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Warrant Shares contained in this Warrant.

 

Section 9. Fractional Interest. The Corporation shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant. If any fractional
share of Common Stock would, except for the provisions of the first sentence of
this Section 9, be deliverable upon such exercise, the Corporation, in lieu of
delivering such fractional share, shall pay to the exercising holder of this
Warrant an amount in cash equal to the Market Price of such fractional share of
Common Stock on the date of exercise.

 

-8-



--------------------------------------------------------------------------------

Section 10. Extension of Expiration Date. If the Corporation fails to cause any
Registration Statement covering “Registrable Securities” (as that term is
defined in the Registration Rights Agreement) to be declared effective prior to
the applicable dates set forth therein, or if any of the events specified in
Section 2(c)(ii) of the Registration Rights Agreement occurs, and the “Blackout
Period” (as that term is defined in the Registration Rights Agreement) (whether
alone, or in combination with any other Blackout Period) continues for more than
30 days in any 12 month period, or for more than a total of 90 days, then the
Expiration Date of this Warrant shall be extended one day for each day beyond
the 30-day or 90-day limits, as the case may be, that the Blackout Period
continues.

 

Section 11. Benefits. Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Corporation and the Warrantholder)
any legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Corporation and the
Warrantholder.

 

Section 12. Notices to Warrantholder. Upon the happening of any event requiring
an adjustment of the Warrant Price, the Corporation shall promptly give written
notice thereof to the Warrantholder at the address appearing in the records of
the Corporation, stating the adjusted Warrant Price and the adjusted number of
Warrant Shares resulting from such event and setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.
Failure to give such notice to the Warrantholder or any defect therein shall not
affect the legality or validity of the subject adjustment.

 

Section 13. Identity of Transfer Agent. The Transfer Agent for the Common Stock
is Computershare Investor Services. Upon the appointment of any subsequent
transfer agent for the Common Stock or other shares of the Corporation’s capital
stock issuable upon the exercise of the rights of purchase represented by the
Warrant, the Corporation will mail to the Warrantholder a statement setting
forth the name and address of such transfer agent.

 

Section 14. Notices. Unless otherwise provided, any notice required or permitted
under this Warrant shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by facsimile,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one day after delivery to such carrier. All notices shall
be addressed as follows: if to the Warrantholder, at its address as set forth in
the Corporation’s books and records and, if to the Corporation, at the address
as follows, or at such other address as the Warrantholder or the Corporation may
designate by ten days’ advance written notice to the other:

 

If to the Corporation:

 

GlycoGenesys, Inc.

Park Square Building

31 St. James Avenue, 8th Floor

Boston, Massachusetts 02116

Attention: General Counsel

Fax: 617-422-0675

 

-9-



--------------------------------------------------------------------------------

With a copy to:

 

Torys LLP

Suite 3000

79 Wellington Street West

Box 270, TD Centre

Toronto, Ontario

M5K 1N2 Canada

Attention: Cheryl Reicin

Fax: 416-865-7380

 

Section 15. Registration Rights. The initial holder of this Warrant is entitled
to the benefit of certain registration rights with respect to the shares of
Common Stock issuable upon the exercise of this Warrant as provided in the
Registration Rights Agreement, and any subsequent holder hereof shall be
entitled to such rights to the extent provided in the Registration Rights
Agreement.

 

Section 16. Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

 

Section 17. Governing Law. This Warrant shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to the choice of law provisions thereof. The Corporation and, by accepting this
Warrant, the Warrantholder, each irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Warrant and the transactions contemplated hereby. Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Warrant. The Corporation and, by accepting this
Warrant, the Warrantholder, each irrevocably consents to the jurisdiction of any
such court in any such suit, action or proceeding and to the laying of venue in
such court. The Corporation and, by accepting this Warrant, the Warrantholder,
each irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. THE COMPANY AND THE WARRANTHOLDER HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
RELATING TO OR ARISING OUT OF THIS WARRANT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

-10-



--------------------------------------------------------------------------------

Section 18. No Rights as Shareholder. Prior to the exercise of this Warrant, the
Warrantholder shall not have or exercise any rights as a shareholder of the
Corporation by virtue of its ownership of this Warrant.

 

Section 19. Cashless Exercise. In addition to and without limiting the rights of
the Warrantholder hereof under the terms of this Warrant, if at any time after
one year from the date of issuance of this Warrant there is no effective
Registration Statement registering the resale of the Warrant Shares, the
Warrantholder may elect to receive, without the payment by the Holder of the
Warrant Price, Warrant Shares equal to the value of this Warrant or any portion
hereof by the surrender of this Warrant (or such portion of this Warrant being
so exercised) together with the Net Issue Election Notice annexed hereto as
Appendix B duly executed and completed, at the office of the Company, or such
other office or agency of the Company as it may reasonably designate by written
notice to the Warrantholder, during normal business hours on any Business Day.
Thereupon, and in no event later than four Business Days after the Corporation’s
receipt of the Net Issue Election Notice, the Corporation shall issue to the
Warrantholder certificate(s) for such number of fully paid, validly issued and
nonassessable shares of Common Stock as is computed using the formula
immediately below. The certificates so delivered shall be in such denominations
as may be requested by the holder hereof and shall be registered in the name of
such holder or such other name as shall be designated by such holder. If this
Warrant shall have been exercised only in part, then, unless this Warrant has
expired, the Corporation shall, at its expense, at the time of delivery of such
certificates, deliver to the holder a new Warrant representing the number of
shares with respect to which this Warrant shall not then have been exercised.

 

X = Y (A - B)

        A

 

where

 

X = the number of shares of Common Stock to be issued to the Warrantholder upon
exercise of this Warrant pursuant to this Section 19;

 

Y = the total number of shares of Common Stock covered by this Warrant which the
Warrantholder has surrendered at such time for cashless exercise (including both
shares to be issued to the Warrantholder and shares to be canceled as payment
therefor);

 

A = the Market Price of one share of Common Stock as at the time the net issue
election is made; and

 

B = the Warrant Price in effect under this Warrant at the time the net issue
election is made.

 

-11-



--------------------------------------------------------------------------------

The Warrant Shares issued pursuant to this Section 19 shall be deemed to be
issued to the exercising holder or such holder’s designee, as the record owner
of such shares, as of the close of business on the date on which the Warrant and
the Net Issue Election Notice shall have been surrendered (or evidence of loss,
theft or destruction thereof and security or indemnity satisfactory to the
Corporation) to the Corporation.

 

Section 20. Amendments. This Warrant shall not be amended without the prior
written consent of the Corporation and the Requisite Holders; provided, that any
such amendment or waiver must apply to all Warrants; and the right to exercise
this Warrant may not be altered or waived, without the prior written consent of
the Warrantholder.

 

Section 21. Section Headings. The section headings in this Warrant are for the
convenience of the Corporation and the Warrantholder and in no way alter,
modify, amend, limit or restrict the provisions hereof.

 

[Signature Page Follows]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed,
as of the [    ] day of March, 2005.

 

GLYCOGENESYS, INC.

By:

 

--------------------------------------------------------------------------------

Name:

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

 

-13-



--------------------------------------------------------------------------------

APPENDIX A

GLYCOGENESYS, INC.

WARRANT EXERCISE FORM

 

To: GLYCOGENESYS, INC.

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant,
                     shares of Common Stock (“Warrant Shares”) provided for
therein, and requests that certificates for the Warrant Shares be issued as
follows:

 

--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

Address

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Federal Tax ID or Social Security No.

 

and delivered by

 

¨    certified mail to the above address, or ¨    electronically (provide DWAC
Instructions:                                     ), or      ¨    other
(specify:                                         
                                             ).

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

 

Dated:                     ,         

 

        Note: The signature must correspond with the name of the registered
holder as written on the first page of the Warrant in every particular, without
alteration or enlargement or any change whatever, unless the Warrant has been
assigned.           Signature:  

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

  Name (please print)  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

  Address  

 

--------------------------------------------------------------------------------

  Federal Identification or   Social Security No.  

 

Assignee:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

APPENDIX B

GLYCOGENESYS, INC.

NET ISSUE ELECTION NOTICE

 

To: GLYCOGENESYS, INC.

 

Date:                    

 

The undersigned hereby elects under Section 19 of this Warrant to surrender the
right to purchase                      shares of Common Stock pursuant to this
Warrant and hereby requests the issuance of                      shares of
Common Stock. The certificate(s) for the shares issuable upon such net issue
election shall be issued in the name of the undersigned or as otherwise
indicated below.

 

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

Name for Registration

--------------------------------------------------------------------------------

Mailing Address

 

-2-